The plaintiff, E. D. Stone, is a member of the board of county commissioners of Guernsey county. While serving on the county board of equalization Stone drew the per diem compensation provided by Section 5597, General Code (102 O. L., 279), for members of county boards of equalization. It is claimed that county commissioners, while serving as members of the county board of equalization, are not entitled to the compensation provided by Section 5597, General Code, and that the only compensation to which they are entitled is that provided by Section 3001, General Code, which fixes their salary. This suit was brought by the prosecuting attorney to recover back the amount paid Mr. Stone as such member of the board of equalization, and judgment was rendered against him *77in the common pleas court and error prosecuted here. The whole question depends upon the proper construction to be given to the sections of the Code above referred to. The annual board of equalization was created by Section 2804, Revised Statutes, and Section 2813a, Revised Statutes, provided for the compensation of the board. Section 897, Revised Statutes, provided for the general compensation of the commissioners. Section 2813a provided “ea.ch member of the decennial county board, including the county auditor and county surveyor, and each member of the annual county board of equalization shall be entitled to receive for each day necessarily employed in the performance of his duties, including his.duties as a member of the board of revision, the sum of three dollars.”
By Section 2813, Revised Statutes, the auditor, surveyor and commissioners are constituted the decennial board of equalization, and by Section 2813a they were entitled to draw three dollars per day while engaged in their duties as members of the board of equalization. Section 897, Revised Statutes, fixes the amount of salaries of county commissioners, and in Section 897-2 it is provided that “The. compensation provided in the preceding section shall be in full payment of all services rendered as such commissioner.” So that we have in Section 897,' Revised Statutes, a provision fixing the county commissioners’ salaries, and in the following section a provision that such salary shall be in full payment for all services rendered *78as commissioner, and then by Section 2813a an allowance is made of three dollars per day while serving as members of the county board of equalization. There would seem to be an irreconcilable conflict between these provisions, but Section 897 and Section 897-2, as they stood in the Revised Statutes at the time of the adoption of the General Code,were both enacted subsequent to Section 2813a, and we are inclined to think operated to repeal that section by implication. Thorniley v. State, ex rel., 81 Ohio St., 108.
■ On the 14th of February, 1910, the legislature passed the General Code, which is a compilation and revision of the laws in force at that time. The work which Mr. Stone did as member of the board of equalization was after the passage of the General Code. In the General Code, Sections 897 and 897-2 were reenacted as Sections 3001, and Section 2813a was reenacted as Section 5597. It is undoubtedly the rule that where there is a general revision of statutes and existing provisions which may be in conflict are simply reenacted as parts of a scheme of codification, they after the enactment of the General Code the question of again revising the laws of the state relatsued out since the 2d day of September, 1896.
There is, however, another line of cases, none of which arises in this state, which makes a distinction of again revising the laws of the state relating to fees and salaries came before the general *79assembly. In 102 O. L., 514, Section 3001 was repealed and reenacted with some slight amendments. On May 31, 1911 (102 O. L., 198), Section 5597 was amended so as to give to the county surveyor when acting as a member of the quadrennial board of equalization five dollars per day, and to each member of the county board his actual and necessary expenses incurred in the performance of his duties, so that this amendment made a complete change from the former provisions of the section with regard to the compensation of members of the boards of equalization. Again, on the same day (102 O. L., 279), this section (5597) as a part of another act was repealed and reenacted in its original form. By that section, as so reenacted, the county commissioners are entitled to receive three dollars per day for their services as members of the quadrennial board of equalization.
It is our duty as a court to ascertain, if possible, in construing these statutes the meaning of the lawmakers. A familiar rule of interpretation is thus stated in 26 Am. & Eng. Ency. Law (2 ed.), 619: “Where there is in the same statute a particular enactment and also a general one, which in its most comprehensive sense would include what is embraced in the former, the particular enactment must be operative and the general enactment must be taken to affect only such cases within its general language as are not within the provisions of the particular enactment.” As *80the law now stands we have one section of the General Code providing that the salaries of the county commissioners shall be in full compensation of all services rendered by them as county commissioners. We have two sections, both bearing the same number, one of which provides that the surveyor shall receive five dollars per day for acting as a member of the board of equalization and all members of the board their necessary expenses, while the other section of the same number provides for. a compensation of three dollars a day for each member of the board. It will not help in the interpretation of these statutes to criticize the • carelessness and apparent stupidity of these enactments relating to the compensation of the members of the boards of equalization. Whatever the appearances may be to the contrary, we must suppose tliat the legislature did not intend to do an unreasonable thing; that they had an object in view in amending and reenacting those sections. We must presume that they had knowledge of the ■ provisions of Section 3001, and amended Section 5597 in view of that knowledge, and with the intention of giving to the members of the board of equalization compensation in addition to their salaries as commissioners. If the legislature did not intend that the members of the boards of equalization should receive the compensation for their services provided by Section 5597 what possible object could they have had in mind in reenacting that section after it had been repealed and amended with the provision for *81compensation of all the members of the board left out? It is reasonable to suppose that the intention was to provide extra compensation for the extra labor imposed upon the commissioners as members of the boards of equalization. It either means this or it is a nullity, and it is not a just presumption to assume that the legislature simply legislated for the sake of legislating and intending that their work should be meaningless. We think that under the provisions of Section 5597 as amended 102 O. L., 279, the-commissioners are entitled to the compensation therein allowed. Whether this section repeals Section 5597 as amended 102 O. L., 198, is a question we are not called upon to determine.
Messrs. Rosemond, Bell & Dugan, for plaintiff in error.
Mr. B. F. Enos, prosecuting attorney, for defendant in error.
The judgment of the common pleas court is reversed.

Judgment reversed.